Case 1:18-cr-00025-JPJ Document 1111 Filed 04/29/20 Page 1 of 1 Pageid#: 14087




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA                      )
                                              )     Case No. 1:18CR00025-20
                                              )
v.                                            )            ORDER
                                              )
ELIZABETH PAULINE EATON,                      )     By: James P. Jones
                                              )     United States District Judge
                 Defendant.                   )


      The defendant has submitted a letter asking about appointment of counsel to

assist with her pending Motion to Vacate, Set Aside, or Correct Sentence pursuant

to 28 U.S.C.A. § 2255. The court has discretion to appoint counsel to assist the

defendant with a § 2255 motion when the interests of justice so require. See

Criminal Justice Act, 18 U.S.C. § 3006A(a)(2)(B). This matter is not currently set

for an evidentiary hearing, however, and the defendant has not demonstrated any

other circumstance warranting the appointment of counsel at this time. For the

stated reasons, it is hereby ORDERED that the defendant’s letter, ECF No. 1110,

is CONSTRUED AND DENIED as a motion seeking appointment of counsel.

                                            ENTER: April 29, 2020

                                            /s/ James P. Jones
                                            United States District Judge
